DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Statement of Reason for Allowance

Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various hearing aids thereon, for example US 20150289064 is the closest prior art and teaches hearing assistance system for calibrating a noise reduction system of a hearing assistance device. The system comprises a hearing assistance device, and an auxiliary device. The hearing assistance device comprises a multitude of input units, and a multi-channel beamformer filtering unit configured to determine filter weights for a beamformed signal. The auxiliary device comprises an output transducer for converting an electric calibration signal to an acoustic calibration sound signal. The system is configured to estimate a look vector for a target signal originating from a target signal source located at a specific location relative to the user based on the acoustic calibration sound signal. However, the prior art of record fails to teach claim 1, a method of operating an ear level audio system comprising the steps of: identifying the situation that a user of the ear level audio system is speaking, in response to a determination that the determined frequency dependent unbiased mean phase is within a predetermined first range; and providing, in response to said identification, information related to the identification that the user of the hearing is speaking to at least one ear level audio system processing stage and combined with all other limitations of claim 1; and claim 9, an ear level audio system comprising identifying the situation that a user of the ear level audio system is speaking, in response to a determination that the determined frequency dependent unbiased mean phase is within a predetermined first range; and providing, in response to said identification, information related to the identification that the user of the hearing is speaking to at least one ear level audio system processing stage and combined with all other limitations of claim 9. The prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699